Citation Nr: 0014626	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability, namely a 
bladder disorder, a prostate disorder, a renal disorder, a 
stomach disorder, high blood pressure, hemorrhoids and the 
residuals of an ileostomy, all claimed to be the result of 
Department of Veterans Affairs (VA) medical treatment, to 
include whether the claims are well-grounded.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
October 1959 to October 1963.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia which 
denied benefits under the provisions of 38 U.S.C.A. § 1151.  
That section of the law provides compensation to any veteran 
who has suffered an injury or an aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment.  In denying the claim, the RO found that the 
appellant had not incurred additional disability, namely a 
bladder disorder, a prostate disorder, a renal disorder, a 
stomach disorder, high blood pressure, hemorrhoids and the 
residuals of an ileostomy, as a result of VA Medical Center 
(VAMC) medical treatment, including surgery.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant suffered a fall from a tree in 1967; the 
fall resulted in paraplegia secondary to traumatic fractures 
at T11-12.  The appellant subsequently developed neurogenic 
bladder due to the paraplegia, which in turn, resulted in 
secondary urinary tract infections.

3.  The appellant was hospitalized in VA facilities on a 
number of occasions between 1969 and 1990, for a variety of 
procedures including a bilateral vasectomy, an ileal loop, a 
cystectomy with partial prostatectomy and two right 
percutaneous nephrolithotomies.  He was also treated for a 
number of urinary tract infections during this period.

4.  The appellant has been diagnosed with hypertension, 
recurrent kidney stones, constipation, hemorrhoids and 
recurrent urinary tract infections.

5.  The appellant has submitted no medical evidence or 
competent opinion showing that any of his cardiac, 
genitourinary, renal or gastrointestinal pathology or 
dysfunction is related to any VA treatment.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for any additional disability, including any bladder 
disorder, prostate disorder, renal disorder, stomach 
disorder, high blood pressure, hemorrhoids or the residuals 
of an ileostomy, as a result of VA medical treatment rendered 
between 1969 and 1990.  38 U.S.C.A. §§ 1151, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  For the reasons set forth below, 
it is concluded that all development legally required and 
indicated regarding the claims at issue herein has been 
completed.

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id. 

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 
38 U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  Subsequently, 
the Court's Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993).  
On December 12, 1994, after further appellate action, the 
United States Supreme Court (Supreme Court) issued its 
decision in the case, affirming the decisions of the Court of 
Veterans Appeals and the Court of Appeals.  Brown v. Gardner, 
513 U.S. 115 (1994).  As a result, the fault, negligence, or 
accident requirement set forth in 38 C.F.R. § 3.358(c)(3) was 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulation to the decision of the Supreme Court.  The 
Board notes that the appellant's § 1151 claims were filed in 
January 1990, and that the initial rating decision denying 
those claims was issued in March 1996.

In this case, the appellant claims that he suffers from 
additional disability, including a bladder disorder, a 
prostate disorder, a renal disorder, a stomach disorder, high 
blood pressure, hemorrhoids and the residuals of an 
ileostomy, all related to the treatment he received in VA 
hospitals in 1969 and 1990.  38 C.F.R. § 3.358, the 
regulation implementing 38 U.S.C.A. § 1151, provides, in 
pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the treatment 
rendered by VA physicians during his various hospitalizations 
that caused the appellant to suffer from the additional 
disability (involving the bladder, the prostate, the kidneys, 
the stomach, high blood pressure, hemorrhoids and the 
residuals of an ileostomy) he claims.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions by appellant as to the 
§ 1151 claim are beyond the competence of the person making 
the assertions, as will be explained.

The appellant testified during his November 1996 personal 
hearing at the RO that his kidney valves were busted during a 
procedure and that he suffers from infectious kidney stones 
as a result of the ileal loop procedure.  See Hearing 
Transcript pp. 1-2.  He also testified that he was told by VA 
nurses that the ileal loop procedure resulted in his getting 
some kind of germ in his intestine which he related to his 
current constipation problems.  See Hearing Transcript p. 3.  
The appellant also testified that he currently suffers from 
high blood pressure as a side effects of the VA treatment for 
kidney stones.  See Hearing Transcript pp. 3-4.  He 
maintained that his hemorrhoids are secondary to his 
development of constipation in a VA hospital.  See Hearing 
Transcript p. 4.

The appellant has also contended that his prostate was 
unnecessarily removed when his bladder was surgically removed 
in a VA hospital and that he was never informed that it would 
be removed.  He further contends that he was never informed 
that a bilateral vasectomy was to be performed on him and 
that he suffers from a hormonal imbalance as a result.  

Review of the medical evidence of record indicates that the 
appellant suffered paraplegia as the result of a fall from a 
tree which fractured the T11 and T12 vertebrae and transected 
the spinal cord at that level.  During the appellant's 
initial hospitalization at a VA hospital, in the fall of 
1967, a few months after the accident, he was noted to be 
using a condom catheter, to occasionally be incontinent of 
feces and to be paraplegic.  An October 23, 1967 clinical 
record describes a joint interview with the appellant and his 
spouse of the time; the appellant was able to discuss with 
his wife the fact that he did not expect to regain use of his 
bowel function, or his bladder function or his sexual 
function.  

On April 25, 1969, the appellant underwent a transurethral 
resection and a bilateral vasectomy.  The pre-operative 
orders dated the previous day indicate that the operation 
permission clearly stated that the procedure included a 
transurethral resection and a bilateral vasectomy.  The 
operative note from that procedure states that the 
appellant's T11-12 fracture had resulted in paraplegia, 
including a flaccid neurogenic bladder.  On June 18, 1970, 
the appellant underwent an ileal loop; this was necessary 
because prior use of a Foley catheter had resulted in 
persistent urinary tract infections.  A revision of the ileal 
loop stoma was performed on August 20, 1970.  On May 25, 
1971, the appellant underwent a cystectomy with partial 
prostatectomy.  The operative report from that procedure 
indicates that a plane was developed between the posterior 
side of the bladder and prostate between these structures and 
the rectum; the urethra was then severed at the apex of the 
prostate so that the entire specimen could be removed intact.  
In February 1986, the appellant underwent two right 
percutaneous nephrolithotomies.

The discharge summary from the appellant's July to August 
1987 VA hospitalization lists diagnoses of T11 myelopathy 
secondary to fall in 1967, and bowel, bladder and presumed 
sexual dysfunction secondary to the T11 myelopathy.  The 
discharge summary from the appellant's June to July 1993 VA 
hospitalization indicated that the appellant was impotent 
secondary to his spinal cord transection.  The primary 
diagnosis for that hospitalization was chronic constipation 
secondary to long-term paraplegia.

The evidence of record includes a letter from a private 
urologist, dated in June 1997.  The urologist stated that he 
had followed the appellant since March 1995; he noted that 
the appellant was a chronic stone-former and that he had had 
multiple admissions for recurrent pyelonephritis.  The 
urologist opined that he thought it was "unlikely that 
anyone will ever fully understand all the details that led to 
the patient's current urologic status."  

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony, to establish that any 
of the dysfunction and pathology he currently suffers from is 
causally due to VA treatment and/or surgery rendered between 
1969 and 1990; the appellant is not medically trained and is 
not qualified to render such a medical opinion that he 
currently has any medical condition as the result of VA care 
between 1969 and 1990.  There is no medical evidence which 
indicates that the appellant currently suffers from any 
dysfunction of any kind due to any treatment he has ever 
received from VA, and such would be required to make the 
claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board notes that the appellant has not been especially 
specific in his contentions concerning exactly what 
constitutes each of his additional disabilities.  For 
example, it is not clear what dysfunction the appellant has 
suffered as a result of the vasectomy- he was incapable of 
sexual functioning prior to the procedure and the appellant 
has provided no medical evidence of any alleged subsequent 
'hormonal imbalance' nor has he demonstrated that he would be 
a suitable candidate for any penile prosthesis but for the 
vasectomy.  It is unknown what complaints the appellant has 
relating to the residuals of the ileostomy or how the 
ileostomy is functioning other than was contemplated prior to 
the surgery or what residuals exist that are other than the 
necessary consequences of the procedure.  Likewise, the 
appellant has not demonstrated what additional disability he 
has incurred as a result of the partial prostatectomy, nor 
has he provided any competent medical opinion indicating that 
the removal of the bladder could have been surgically 
accomplished without the taking of some of the prostate.  
There is no competent medical opinion linking either the 
appellant's hypertension or his hemorrhoids to any treatment 
he received at a VA facility.  Furthermore, the medical 
evidence of record points to the appellant's paraplegia as 
the etiologic cause of his bladder, bowel and sexual 
dysfunction and pathology.  The appellant's allegations that 
he currently suffers from any additional disability, 
including any bladder disorder, prostate disorder, renal 
disorder, stomach disorder, high blood pressure, hemorrhoids 
or the residuals of an ileostomy, caused by treatment 
rendered in VA facilities between 1969 and 1990, are not 
otherwise borne out by the evidence of record, including any 
credible medical opinion that the course of treatment he 
received at the VA between 1969 and 1990 has resulted in any 
current dysfunction or pathology and therefore, his claim is 
not well-grounded.  

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It is also noted, however, 
that there is no allegation that there are records that could 
be obtained that could make the claim well-grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
views the discussion as set forth in the various documents 
from the RO, as well as the discussion above, to be 
sufficient to inform the appellant of the type of evidence 
needed to well-ground this claim, and thus complete his 
application for 38 U.S.C.A. § 1151 benefits for any bladder 
disorder, prostate disorder, renal disorder, stomach 
disorder, high blood pressure, hemorrhoids or the residuals 
of an ileostomy.  

Again, it is noted that there is no allegation that there are 
additional records that are available that would render the 
claim well-grounded.  If the appellant were to submit 
documentation such as clinical evidence or a persuasive 
medical opinion tending to show that he currently has any 
additional disability, including any bladder disorder, 
prostate disorder, renal disorder, stomach disorder, high 
blood pressure, hemorrhoids or the residuals of an ileostomy, 
that is due to VA treatment, his claim could be considered 
well-grounded as per Robinette.  Absent evidence or credible 
medical opinion that the appellant's currently suffers from 
any pathology or dysfunction as the result of care and 
medical treatment provided by the VA, the Board finds that 
the appellant's claim must be denied as not well-grounded.  
38 U.S.C.A. § 5107 (1991); Dean v. Brown, 8 Vet. App. 449 
(1995).


ORDER

The appellant's claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for any bladder disorder, prostate 
disorder, renal disorder, stomach disorder, high blood 
pressure, hemorrhoids or the residuals of an ileostomy as a 
result of medical treatment rendered by the Department of 
Veterans Affairs between 1969 and 1990 is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

